Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The claim amendment filed on 3/12/2021 has been entered. Pending claims 1-12 are allowed for the following reasons:
Independent claim 1 is allowed because the prior art of record fails to teach, wholly disclose, or suggest:
An apparatus for processing image blurring, the apparatus comprising: a camera configured to capture an image; a memory in which a program for performing blurring processing on the image is stored; and a processor configured to execute the program stored in the memory, wherein the program, when executed by the processor, causes the processor to: determine a first scale factor for scaling a width of an original image: determine a second scale factor for scaling a height of the original image: generate a scaled sample image using the original image, the first scale factor, and the second scale factor, wherein the scaled sample image is smaller than the original image by a factor of (1 / (the first scale factor) * (the second scale factor)); read, from the original image, a plurality of pixel values corresponding to the scaled sample image: perform a bitwise operation on the plurality of pixel values read from the original image: identify one or more changed pixels of the scaled sample image whose values were changed as a result of the bitwise operation, and for the one or more changed pixels, set one or more corresponding pixel values according to the result of the bitwise operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KALEB TESSEMA/             Examiner, Art Unit 2667 

/MATTHEW C BELLA/             Supervisory Patent Examiner, Art Unit 2667